Citation Nr: 1507631	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as a result of herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as a result of type II diabetes mellitus or herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of type II diabetes mellitus or herbicide exposure.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a compensable rating for a scar, status post appendectomy. 

7.  Entitlement to an effective date earlier than June 8, 2010, for the grant of service connection for hearing loss.

8.  Entitlement to an effective date earlier than June 8, 2010, for the grant of service connection for tinnitus.

9.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) prior to October 18, 2010. 

10.  Entitlement to a permanent 100 percent rating for hearing loss.

11.  Whether the denial of payment of attorney fees based on the rating decision of October 7, 2010, is correct.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from March 1960 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2009, October 2010, and February 2011 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived Agency of Original Jurisdiction (AOJ) consideration of additional evidence, to include a copy of a February 2014 Disability Benefits Questionnaire (DBQ).

The issues of entitlement to service connection for type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and a bilateral hip disability, and entitlement to a permanent 100 percent rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At his hearing on November 14, 2014, the Veteran requested withdrawal of his appeal for entitlement to a compensable rating for a scar, status post appendectomy; entitlement to effective dates earlier than June 8, 2010, for the grant of service connection for hearing loss and tinnitus; and, whether the denial of payment of attorney fees based on the rating decision of October 7, 2010, was correct.

2.  The Veteran's service-connected PTSD prior to February 26, 2014, was manifested by no worse than occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's service-connected PTSD after February 26, 2014, is manifested by no worse than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  The Veteran is not shown to have been unable to obtain or maintain gainful employment as a result of service-connected disabilities prior to October 18, 2010.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a compensable rating for a scar, status post appendectomy, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

2.  The criteria for withdrawal of the appeal for entitlement to an effective date earlier than June 8, 2010, for the grant of service connection for hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for entitlement to an effective date earlier than June 8, 2010, for the grant of service connection for tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal as to whether the denial of payment of attorney fees based on the rating decision of October 7, 2010, is correct by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for a rating in excess of 50 percent for PTSD prior to February 26, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2014).

6.  The criteria for an increased 70 percent rating, but no higher, for PTSD effective from February 26, 2014, have been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2014).

7.  The criteria for a TDIU prior to October 18, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A) Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at his hearing on November 14, 2014, the Veteran withdrew his appeal for the issues of entitlement to a compensable rating for a scar, status post appendectomy; entitlement to effective dates earlier than June 8, 2010, for the grant of service connection for hearing loss and tinnitus; and, whether the denial of payment of attorney fees based on the rating decision of October 7, 2010, is correct.  There are no remaining allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.

B) Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in February 2009, December 2009, and June 2010.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  There is no evidence of any additional existing pertinent records as to these issues and further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained as to these issues are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Discussion of the Veteran's personal hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran concerning the nature and severity of his PTSD.  Both he and his attorney focused the findings of the February 2014 DBQ, which they felt supported the assignment of a 70 percent rating.

The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant. 

C. Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Court has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014). 


Diagnostic Code 9411 governs ratings for PTSD.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The criteria for a 70 percent rating require not only the presence of certain symptoms, but also mandate that those symptoms have caused occupational and social impairment in most of the referenced areas and that the regulation requires an ultimate factual conclusion as to the level of impairment in most areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Global Assessment of Functioning (GAF) scores indicate the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  GAF scores ranging between 61 to 70 indicate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

In this case, the evidence shows that service connection was awarded for PTSD in a May 2006 rating decision.  It was noted that deck logs for the USS RANGER during the period from November 1962 to August 1963 confirmed the deaths of servicemen who died at sea or while aboard the Veteran's ship.  A 30 percent rating was assigned effective from March 10, 2004.  Thereafter, by a rating action dated in October 2006, the 30 percent rating for PTSD was increased to 50 percent, effective from July 26, 2006.  Entitlement to a TDIU was denied.  The Veteran was notified of the decision, but did not appeal.

In a May 2010 application for TDIU the Veteran asserted that his PTSD prevented him from securing or following any substantially gainful employment.  He reported he last worked as a contract supervisor with a construction company in July 2008 and that he had completed one year of college.  He reported he had been termination from his employment because of anti-social behavior, and that he had experienced difficulty communicating with other employees and panic attacks because of tension on the job.  He also stated that he had attended anger management classes.  

A July 2010 VA examination report noted the Veteran had served two nine month tours in Vietnam and provided diagnoses of PTSD, major depressive disorder, and panic disorder.  The Veteran reported symptoms since 1963 as a result of his combat duty in Vietnam, and described current symptoms including flashbacks, intrusive thoughts, difficulty sleeping with nightmares, problems concentrating, difficulty with his memory, being easily startled, avoiding activities, irritability, anger, inability to remember important aspects, intense physical reaction, sense of limited future, guilt, and difficulty trusting people.  The severity of the symptoms was severe.  

It was noted that the Veteran woke up frequently during the night, slept only five hours per night, and had nightmares six out of seven nights per week.  There was no history of violent behavior or suicide attempts.  Response to medication had been good. His current relationships with his spouse of 40 years, his children, and his siblings were described as good.  He stated he had difficulty getting along with people and he would rather be alone most of the time, and that he not worked since 2007.  He reported he had been employed in construction for 30 years, but that but he began having health problems.  The examiner noted his unemployment was not due to the effects primarily of a mental condition.  

The examiner noted that orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  Affect and mood showed a disturbance of motivation and mood.  Communication, speech, and concentration were within normal limits.  Panic attacks were present and occurred more than once per week.  There was no present suspiciousness, delusions, or hallucination.  Obsessive - compulsive behavior was absent.  Thought processes were appropriate.  Judgment was not impaired and abstract thinking was normal.  Memory was within normal limits.  Suicidal and homicidal ideation were absent.  There were behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD described as difficulty adjusting to the sound of his grandson crying.

The examiner noted the diagnoses of PTSD, major depressive disorder, and panic disorder were related and that the secondary diagnoses did not represent a progression of the primary diagnosis because the events he endured while in Vietnam resulted in the development of these disorders.  PTSD was described as an anxiety disorder with flashbacks, intrusive thoughts, difficulty sleeping with nightmares, problems trusting people, difficulty with memory, being easily startled, avoiding activities, inability to remember important aspects, intense physical reaction, sense of limited future, guilt, and difficulty trusting people.  Major depressive disorder was described as a marked mood disorder with depressed mood, generalized loss of interest, no appetite, insomnia, low energy, and having no social life.  Panic disorder was described as a marked anxiety disorder with heart racing, dizziness, chest discomfort, detachment, sweating, and nausea.  A GAF score of 43 was provided. 

It was noted the Veteran had several physical health issues, along with mental health issues, that would make functioning in a work environment difficult if not impossible.  He occasionally had some interference in performing activities of daily living because of difficulty adjusting to the memories.  He had difficulty establishing and maintaining effective work/school and social relationships because of difficulty getting along with people, but he had no difficulty understanding commands.  He did not appear to pose any threat of danger or injury to self or others. 

VA treatment records dated in July 2010 noted that on follow up for depression and PTSD the Veteran reported he was doing fine.  It was also noted there were no suicidal or homicidal ideations.  A February 2012 report noted he reported having PTSD episodes between 2 AM and 3 AM, but reports dated in July 2011, November 2011, January 2012, and December 2013 noted his depression/PTSD was controlled.  

VA examination on February 26, 2014, included a diagnosis of chronic severe PTSD.  At that time, the Veteran reported that he had been married for over 40 years.  He described his marriage as being "okay."  Further, while he said he preferred to be alone, he endorsed having positive relationships with some of his children.  The examiner found the disability was best described as an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Symptoms applying to the diagnosis of PTSD were identified as depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, impairment of short and long-term memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence, and persistent delusions or hallucinations.  The examiner found the Veteran did not appear to pose any threat of danger to self or others.

Based upon the evidence of record, the Board finds that the Veteran's service-connected PTSD during the appeal period prior to February 26, 2014, was manifested by no worse than occupational and social impairment with reduced reliability and productivity.  The July 2010 VA examiner specifically noted the Veteran's unemployment was not due to the effects primarily of a mental condition.  There was no evidence of more severe disability symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships. 

The presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The October 2010 VA examination report was not indicative of occupational and social impairment that approximate the criteria for a 70 percent or higher rating.  The Board fully recognizes that the GAF score of 43 is suggestive of a greater degree of severity.  However, the findings of the VA examiner clearly demonstrated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The appeal for an increased or higher staged rating for PTSD prior to February 26, 2014, is denied.

The Veteran's service-connected PTSD after February 26, 2014, is manifested by no worse than occupational and social impairment, with deficiencies in most areas, such as his work, school, family relations, judgment, thinking, or mood.  The evidence does not indicate a factually ascertainable date for increased PTSD symptoms prior to February 26, 2014.  Although the February 2014 VA examination report noted the Veteran had persistent delusions or hallucinations, the examiner specifically found the Veteran's PTSD disability was best described as an occupational and social impairment with deficiencies in most areas.  There is no probative evidence of gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  

Moreover, at the time of the examination, the Veteran reported that he had been married for over 40 years, which he described as being "okay."  He also said he had positive relationships with some of his children.  Further, during his personal hearing, the Veteran conversed with the undersigned cordially and appropriately.  Taken as a whole, social impairment has simply not been demonstrated.  An increased 70 percent rating, but no higher, is warranted effective from February 26, 2014.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this case outside the norm so as to warrant an extraschedular rating.  The Veteran's service-connected PTSD is found to be adequately rated under the available schedular criteria and the objective findings of impairment are well documented.  The February 2014 VA examiner, in essence, found the disability was not a total occupational and social impairment.  

D) TDIU 

In Bradley v. Peake, 22 Vet. APP. 280, 294 (2008), the Court held that "[special monthly compensation] benefits are to be accorded when a veteran becomes eligible without need for a separate claim."  SMC is to be considered when TDIU is warranted for a single service-connected disability and other service-connected disabilities are assigned a combined rating of 60 percent or more.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  SMC has been awarded under the provisions of 38 C.F.R. § 3.350(i) effective from October 18, 2010.  As such, the TDIU issue after October 18, 2010, is moot and any subsequent service connection determinations that raise new applicable TDIU rating theories or SMC must be addressed at that time.  The Board further finds that the TDIU prior to October 18, 2010, is addressed below.  

A total rating for compensation may also be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b).  

A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2014).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Id.  

A review of the record reveals that increased rating claims including TDIU were raised in a May 2010 application.  Prior to October 18, 2010, service connection was established for PTSD (50 percent from July 26, 2006), bilateral hearing loss (40 percent from June 8, 2010), tinnitus (10 percent from June 8, 2010), scar, status post appendectomy (0 percent from January 14, 1986).  A combined 50 percent rating was assigned from July 26, 2006, and a combined 70 percent rating was assigned from June 8, 2010.  The ratings prior to June 8, 2010, do not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he did not have two or more other service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling, or one disability rated 60 percent or more.  Although the Veteran has asserted that he was unable to work as a result of his service-connected disabilities prior to June 8, 2010, the Board finds there is no evidence of any unusual or exceptional circumstances related to his service-connected disabilities prior to June 8, 2010, that would put his case outside the norm so as to warrant referral for consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16(b).  

The record shows that the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) were met for the period from June 8, 2010, to October 18, 2010.  The Board finds, however, that the evidence does not demonstrate that the Veteran was unable to obtain or maintain gainful employment as a result of service-connected disabilities prior to October 18, 2010.  


The pertinent evidence of record includes an opinion from a July 2010 VA examiner noting the Veteran's unemployment was not due to the effects primarily of a mental condition.  A July 2010 scar examination report noted his service-connected scar had no functional impairment or effect on usual occupation.  It was noted; however, that the functional impairment that precluded the Veteran's abilities to work was from depression and PTSD, but the basis for this opinion was not provided.  A subsequent October 2010 audiology examination found bilateral hearing loss and tinnitus disabilities had no effect on the Veteran's usual occupation.  Although a January 2011 audiology examination report provided diagnoses of moderate to profound bilateral sensorineural hearing loss and moderate constant bilateral tinnitus, the examiner specifically found the Veteran's usual occupation was not affected by his conditions.  It was noted that the Veteran had post-military work experience in project management and truck driving.  The examiner, however, noted that his hearing loss and tinnitus may cause difficulty and functional impairment in the ability to perform physical and sedentary activities of employment and that they could cause difficulty understanding over the phone and verbal commands in a work environment.  The February 2014 VA PTSD examiner, in essence, found PTSD was not a total occupational and social impairment.  A February 2014 VA examiner also found that the Veteran's scar, status post appendectomy, did not impact his ability to work.  

The opinions of records as to the Veteran's ability to work are found to be persuasive.  The Veteran is shown to have attended at least one year of college and to have had a long and productive history of gainful employment in home construction.  The skills he acquired as a supervisor, in project management, and truck driving were skills that were transferable to other less demanding employment.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities prior to June 8, 2010.  



ORDER

The claim for entitlement to a compensable rating for a scar, status post appendectomy, is dismissed. 

The claim for entitlement to an effective date earlier than June 8, 2010, for the grant of service connection for hearing loss is dismissed.

The claim for entitlement to an effective date earlier than June 8, 2010, for the grant of service connection for tinnitus is dismissed.

The claim as to whether the denial of payment of attorney fees based on the rating decision of October 7, 2010, is correct is dismissed.

Entitlement to a rating in excess of 50 percent for PTSD prior to February 26, 2014, is denied.

Entitlement to an increased 70 percent rating, but no higher, for PTSD effective from February 26, 2014, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a TDIU prior to October 18, 2010, is denied.


REMAND

Additional development is required of the issues remaining on appeal.  The Veteran contends, in part, that he has diabetes mellitus, peripheral neuropathy, and arthritis of the hip as a result of herbicide exposure during active service.  He also contends that a total and permanent rating is warranted for his service-connected hearing loss disability.  The Board notes that a service department report pertinent to the Veteran's claim as to having had visitation to the Republic of Vietnam was added to the record in February 2013 and that a VA audiology examination report noting unreliable test results was added to the record in February 2014.  This evidence has not been addressed by the AOJ in a supplemental statement of the case and AOJ consideration of this specific evidence has not been waived.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Reference is made to the findings of the February 2014 examination that suggest that there may have been inaccurate/unreliable findings made on that examination and previous examinations.  Such is highly probative in determining whether a permanent rating should be assigned.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained VA treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  Schedule the Veteran for a VA audiology examination for an opinion as to the severity of his service-connected hearing loss.  Opinion should be provided as to whether the impairment shown on examination is permanent in nature.  Further, if the examiner finds that the testing data in unreliable, such should be stated with supporting rationale.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  
	
Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues remaining on appeal with consideration of all evidence added to the record since the June 2011 statements of the case and the September 2012 supplemental statement of the case.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


